*398ON BEHEABING.
(17, 18) On re-examination of the case, and in view of the showing in the record that “the defendant moved the court to permit him to make a showing of what he expected to prove by said (absent) witnesses, and this the court refused and denied, and to this ruling and action of the court the defendant then and there duly excepted,” we are of the opinion that the judgment must be reversed. The defendant was entitled to make this showing to the trial court, and to be heard to that extent, at least, as a predicate to exercising his right to review the action of the court in refusing to grant a continuance. This is a right “to be heard by himself and counsel,” guaranteed by the Constitution.—Const. 1901, § 6; Sellers v. State, 7 Ala. App. 78, 61 South. 485; Chandler v. State, 12 Ala. App. 287, 68 South. 536. Shch a showing to the trial court, either verbally or in writing, was necessary in order to get into the record the facts necessary to his right of review. As was correctly held in the original opinion, without such showing in the record we cannot review the question of the abuse of discretion.
The application for rehearing .is therefore granted, and the judgment of the trial court is reversed, and the cause remanded.
Reversed and remanded.